DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Amendment
The rejection(s) of claims 1, 3-6, 8 and 15-17 on the ground of nonstatutory double patenting as unpatentable over claims 16 and 18-22 of co-pending U.S. Application No. 16/839,490 have been withdrawn in view of the amendment filed on 01/14/2022

Response to Arguments
Applicant’s arguments, see pages 3-5 of the response, filed 01/14/2022, with respect to the rejection of claim 7 under 35 U.S.C. § 102(a)(1) as anticipated by U.S. Patent No. 4,372,938 to Oda et al. (particularly the argument that Oda does not disclose “wherein said alkanolamine and hydrofluoric acid are present in an alkanolamine:hydrofluoric acid molar ratio of at least 1.1:1” as required by independent claim 7 because Oda teaches the use of a hydrofluoric acid to amine ratio ranging from 2 to 4, which would equate to an amine: hydrofluoric acid (or, as it relates to the currently pending claims, alkanolamine: hydrofluoric acid) ratio ranging from 0.25:1 to 0.5:1 (Oda col 2, lines 39-66, col 3, lines 15-22) and the hydrofluoric acid: amine ratios of Oda’s Table 2 actually equate to amine: hydrofluoric acid ratios of about 075:1, 0.67.1 and 0.59: 1, respectively, which are outside of the instantly claimed range) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 7, 18-25 under 35 U.S.C 102 and 35 U.S.C 103 is made in view of newly cited references of Rath et al (US 2008/0242574), Moon et al (US 10,793,812) as set forth in detail below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


        Claim(s) 7, 18-21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rath et al (US 2008/0242574)
    Rath discloses a method of preparing a removal composition containing HF ( page 3, para 0034), the method comprises adding an organic solvent/amine/alkanolamine into a solution of HF, the range of mole ratio for organic solvent relative to fluorine-containing compound is about 20:1 to about 80:1 ( page 3, para 0030-0031, 0034, page 8, para 0058), which reads on adding an alkanolamine into a solution of hydrofluoric acid until the molar ratio of alkanolamine:hydrofluoric acid is at least 1.1:1
 Regarding claims 18, 21, Rath discloses that the alkanolamine is monoethanolamine (page 8, para 0058)
Regarding claims 19, 20, Rath discloses that the alkanolamine is diethanolamine, triethanolamine (page 8, para 0058)
 Regarding claims 23-25, it is noted that the recitations of “wherein the prepared inhibited hydrofluoric acid composition exhibits an acute dermal toxicity LD50 or greater than 5,050 mg/kg”, “wherein the prepared inhibited hydrofluoric acid composition is non- corrosive to an intact skin after four hours of exposure to the intact skin” and “ wherein the prepared inhibited hydrofluoric acid composition exhibits a Primary Irritation Index (PII) of 0.4 after four hours of exposure to intact skin based on 1 hour, 24 hour, 48, hour and 72 hour observations of the exposed intact skin” pertaining the properties of the claimed prepared HF composition. 
Since Rath disclose an identical HF composition with applicant’s claimed invention (i.e. amine/alkanolamine and HF composition, the mole ratio for alkanolamine relative to fluorine-containing compound is about 20:1 to about 80:1/at least 1.1:1), the properties applicant discloses and/or claims are necessarily present because according to the MPEP 2112.01 (II), “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable Rath et al (US 2008/0242574) as applied to claims 7, 18-21, 23-25 above and further in view of Moon et al (US 10/793,812) 
   The features of claim 7 are set forth above in paragraph 5. Unlike the instant claimed invention as per claim 22, Rath fails to specifically disclose the limitation of wherein the prepared inhibited hydrofluoric acid composition has a pH ranging from 11.15 to 12.
   Moon discloses a method for fabricating semiconductor device comprises a step of cleaning the semiconductor device using a cleaning composition includes HF or amine, the pH of the cleaning composition may be controlled in the range of 7 to 14 (col 11, lines 1-16)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the pH of Rath’s removal composition to a basic region (pH of 11.15 -12) so that it is possible to selectively remove only the etch residue and prevent or minimize damage to the layers as taught in Moon (col 12, lines 1-10) 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713